DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 7-21, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, 7-17, and 20 are allowed because the closest prior art of record fails to disclose a device for generating a broadband frequency signal, the device comprising: a mixer, which is configured to generate the broadband frequency signal by mixing an output signal of the first controlled oscillator and an output signal of the second controlled oscillator, wherein the first and second controlled oscillators are configured to cause a frequency change in the opposite direction upon a change of an input voltage; or wherein the first and second controlled oscillators are configured to cause a frequency change in the same direction upon a change of an input voltage, and a signal processing unit, which inverts a control signal of the oscillator, is arranged at the input of one of the two controlled oscillators in combination with the rest of the limitations of the base claim.  Claims 18-19 are allowed because the closest prior art of record fails to disclose a device for generating a broadband frequency signal, the device comprising: a phase-locked loop having a further controlled oscillator and an mixer in the feedback path of the phase-locked loop, in order to increase a frequency of a feedback signal of the phase-locked loop by means of the further controlled oscillator and the mixer in combination with the rest of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849